Case 2:20-cv-01558-RFB-VCF Document 7 Filed 10/27/20 Page 1 of 6

 

 

 

 

 

 

 

a
——_ FILED RECT. “7
ENTERED ge pi
| COUNSEL/PARTIES OF RECORD.
From
Dr. Lakshmi Arunachalam OCT 27 2020 0/26/20
Sele Represented Plaintiff
222 Stanford Avenue CLERK US Dist
Ri
enlo Park, CA 94025 3 DISTRICT OF NEVA iu |
650 690 0995 y: DEP
aks22002@yahoo.com

U.S. DISTRICT COURT FOR DISTRICT OF NEVADA

 

Dr. Lakshmi Arunachalam Case No. 2:20-cv-01558-RFB-VCF
Plaintiff
v.
. MOTION FOR RECONSIDERATION OF
CSAA Insurance Group IFP MOTION, IN RESPONSE TO
: Defendant ORDER ECF 6 DATED 10/16/20

 

 

 

 

I Dr. Lakshmi Arunachalam, respectfully request the Court to grant me my Motion for
Reconsideration for IFP Motion in response to the Court’s Order ECF 6 dated 10/16/20.

The Court appears to need clarification on some points that the Court has raised, and has
made improper assumptions and has erroneously ruled against the IFP Motion. The Court’s
findings that “plaintiff's sworn affidavit is evasive and incomplete” is completely Erroneous.
There are no “factual conflicts.” Dr. Arunachalam, hereby, files her Objections to the Magistrate
Judges Order ECF 6, which is an Erroneous Decision made on the basis of faulty assumptions
and extrapolations made by the Court without any basis. Dr. Arunachalam clarifies for the
Court the issues the Court has raised:

L Dr. Arunachalam has left the section on wages blank, because she receives no wages, as

she has accurately stated in her affidavit. There is nothing “evasive and incomplete,” as the
|

Court has incorrectly extrapolated.

2. While having entered into multiple patent licensing agreements, those were not _for

courting royalties, but one-time payments. Those monies have been improperly withheld by her
Case 2:20-cv-01558-RFB-VCF Document 7 Filed 10/27/20 Page 2 of 6

former lawyer who collected the monies from settlements with the defendants and not returned
to_date_to Dr. Arunachalam. Dr. Arunachalam’s lawsuit against him _is_still pending.
Furthermore, Microsoft and SAP and other defendants harassed Dr. Arunachalam with 18 re-
exams at the PTAB in IPRs and CBMs. Dr. Arunachalam had to pay patent lawyers to do that re-

exam work and also pay patent maintenance fees. This has depleted her funds. Dr. Arunachalam

does not receive any monies or income currently from those licensing arrangements, that
were one-time payments over 7 years ago, not recurring royalties. Dr. Arunachalam’s affidavit
ig accurate. There is nothing “evasive and incomplete.”
3. Dr. Arunachalam has never been required to list her patents in any of her IFP Motions. It
is clear Dr. Arunachalam is the inventor and assignee of 11 patents, which is why she has filed for
patent infringement. If there is new or any revenue from the patents, surely that would be listed
under “Wages” or “Income” or “Other Income,” but there has been none. Dr. Arunachalam’s
affidavit is accurate. There is nothing “evasive and incomplete.”
4. Dr. Arunachalam has correctly listed that her Mercedes Benz is almost 21 years old and is
worth $400, by Kelly Blue Book. Dr. Arunachalam’s affidavit is accurate. There is nothing
“evasive and incomplete.”
5. Dr. Arunachalam correctly stated that she has a Ph.D. in Electrical Engineering, and that
she is 72 years old and disabled. Dr. Arunachalam barely has time to breathe as she has had to
work self-represented in her over 100 cases in District and Appellate Courts and the Supreme
Court, in which she has been denied her day in Court in over 100 Cases without a hearing in
the greatest abuse of process by the Courts, Judges and Clerks of the Courts, in process
isorder and neglect, constituting prejudice of good order and justice and discredits the

"pabsiary by advocating treason against the Law of the Land. The District Courts sua sponte
Case 2:20-cv-01558-RFB-VCF Document 7 Filed 10/27/20 Page 3 of 6

dismissed Petitioner’s patent infringement case, without _a hearing in unfettered judicial
misfeasance to the prejudice of ensuring a fair and proper administration of justice. Judge Andrews
admitted to buying common stock in JPMorgan, a litigant in Dr. Arunachalam’s cases, lost subject
matter jurisdiction, and failed to recuse in all of Dr. Arunachalam’s cases, making his Orders void.
Non-compliance by the Courts with procedural rules is unlawful command influence. The Courts
failed to abide by the Law of the Land as declared by Chief Justice Marshall in Fletcher v. Peck
(1810), Dartmouth College (1819), Grant v. Raymond (1832) and other affirmations thereof, and

violated the Contract Clause and Separation of Powers Clause of the Constitution. What can be

more egregious than treason, sedition and Insurrection!
6, This case involves the largest heist and theft of intellectual property in the history of the

United States. Dr. Arunachalam is the inventor of the Internet of Things (loT) — Web Apps

displayed on a Web browser and Corporate Infringers have unjustly enriched themselves of

trillions of dollars without paying Dr. Arunachalam her royalties. The nation is able to function

remotely during COVID because of Dr. Arunachalam’s patented inventions, such as Zoom,
L.. Web banking, Web healthcare applications, and much much more. This case is
constitutionally more significant than Marbury v. Madison and more egregious than Brown v.
Board of Education.

7. See ALP VOL. 12. CONST. LAW, CH. VII, SEC. 1, §141. With respect to
Fundamental, Substantive, and Due Process Itself:

“... denies a litigant due process entitlement to an honest, though not learned

| tribunal; and if injured by ... the court is entitled to redress.” [ALP VOL. 12.

CONST. LAW, CH. VII, SEC. 1, § 140];

“and final decisions upon the ultimate question of due process cannot be
conclusively codified to .... Any attempt to do this whether by direct denial of

| access to the courts upon this question of due process by hindering access to
the courts or making resort to the courts upon it difficult, expensive,
Case 2:20-cv-01558-RFB-VCF Document 7 Filed 10/27/20 Page 4 of 6

hazardous, all alike violate the Constitutional provision.” [ALP VOL. 12.
CONST. LAW, CH. VII, SEC. 1, §141].

Wherefore, Dr. Arunachalam prays that the Court grant her the IFP Motion and reconsider

its decision in its Order ECF 6. A Certificate of Service is attached.

Respectfully Submitted,

Dr. Lakshmi Arunachalam

222 Stanford Ave, Menlo Park, CA 94025
650 690 0995; laks22002@yahoo.com

Date: 10/26/20
Case 2:20-cv-01558-RFB-VCF Document 7 Filed 10/27/20 Page 5 of 6

CERTIFICATE OF MAILING AND SERVICE

I, Dr. Lakshmi Arunachalam, hereby certify that on October 26, 2020, I filed an original of the
attached “MOTION FOR RECONSIDERATION OF IFP MOTION, IN RESPONSE TO
ORDER ECF 6 DATED 10/16/20,” with the Clerk of the Court, U.S. District Court for the
District of Nevada by sending it to Parcels Inc of Wilmington Delaware to deliver it via Fedex
by Overnight for filing and docketing in this case to:

Clerk of Court
US. District Court for the District of Nevada,
333 S. Las Vegas Blvd., Las Vegas, NV 89101; Tel: 702.464.5400

I further certify that I served the Defendant via USPS of the same on the same day 10/26/20 to
the following address:

Michael Zukerman, General Counsel, and Thomas M. Troy, CEO,

CSAA Insurance Group,

Corporate Headquarters, \3055 Oak Road, Walnut Creek, CA 94597;

Tel: 925.279.2300.

Respectfully submitted

DATED: October 26, 2020 Kakatnn Arunachalam

Dr. Lakshmi Arunachalam
| 222 Stanford Avenue
Menlo Park, CA 94025
650 690 0995
laks22002@yahoo.com
len i Page 6 of 6
2:20-cv-01558-RFB-VCF Document 7 Filed 10/27/20 _

4
Align top of FedEx Express® shipping label here. J

ORIGIN ID?Z2WIA (302) 427-3308 SHIP DATE: 260CT20
PARCELS T? 0

ACTWGT: 6.15 15
PARCELS CAD: 0801 152/CAFE3407
230 NORTH MARKET STREET

WILMINGTON, DE 19801 BILL SEND
UNITED STATES Ug NDER

CLERK OF COURT |
U.S. DISTRICT COURT
FOR DISTRICT OF NEVADA _
3S. LAS VEGAS BLvp.
LAS VEGAS NV 89103

REF: C8AA

PO: 686744

 

TUE = 27 OCT 10:30
#040 1482 4532 PRIORITY OVERNIGHT J

GTA ast

PT

SS
=

ie

 

Me AIT EXP 95/20 Se
